Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-13, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed May 26, 2021 amends claims 1-13. Claims 1-13 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on Jan 21, 2019(PCT/JP2019/001572).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/26/2021 and 9/14/21 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission unit”, “monitoring unit”,  and “switching circuit” in claims 1, 9,.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 3-4 and 11-12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
10.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.       Claims 1-2, 5-10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster (US 2004/0196145 A1) (hereinafter Foster) in view of Matheny (US 2003/0169154 A1) (hereinafter Matheny).

               Regarding claim 1, Foster discloses a fire alarm system (FIG. 1 fire alarm incorporating a fire alarm), wherein a fire detector that is looped to the receiver or repeater which is connected to the receiver (para 26, FIG. 4, fire alarm loop monitor and interface 21, message store 22, decoder 23), upon a loop transmission line is normal, a transmission unit of the receiver connected to the start end of the loop transmission line communicates with the fire detector to monitor the fire, and upon a disconnection occurs in the loop transmission line (para 34,  module transmit page function down the trigger line 14 to the amplifier to indicate that a message is coming), an end of the loop transmission line is connected to the transmission unit to connect to the fire detector from both ends of the loop transmission line, and communication is performed to monitor a fire (para 19, control equipment for controlling transmission of power and data over the loop), the improvement comprising: 
a booster inserted and connected in the middle of the loop transmission line, normally, the booster amplifies a signal input from one side and outputs the signal to the other side, and upon a disconnection occurs in the loop transmission line, the input/output is switched and output (para 19, plurality of modules are provided and PA/VA functionality is required then a PA/VA switched /monitoring/routing matrix unit, para 30,  switched on/off by microcomputer and program).
Foster specifically fails to disclose fire detector having a unique address is connected to a loop transmission line.
In analogous art, Matheny discloses fire detector having a unique address is connected to a loop transmission line (para 042, module to receive information from either direction on loop and identification of location using a unique network address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of control equipment for controlling the transmission of power and data over the loop disclosed by Foster to use fire station alert control and more specifically to a zoned alerting system distributed alert  resized  as taught by Matheny to detecting the information at the other end of the loop, verifies that the loop transported the information successfully for reliable alerting [Matheny, paragraph 042].
Regarding claim 2, Foster discloses  the fire alarm system according to claim 1, wherein the booster amplifies the down signal input from the start side transmission line and outputs to the terminal side transmission line (para 026, FIG. 4, fire alarm loop monitor), and at the same time, amplifies the up signal inputs from the terminal side transmission line and outputs to the start side transmission line (para 32, trigger line 14 and audio line 15 connect the module 3 to the amplifier 6), and upon a disconnection failure occurs in the start side transmission line, input/output is switched, the down signal input from the terminal side transmission line is amplified and output to the start side transmission line, and at the same time, the up signal input from the start side transmission line is amplified and output to the terminal side transmission line (para 34, module transmit information down the trigger line 14 to the amplifier to indicate that a message is coming and allowing amplifier to perform any switching/muting).
Regarding claim 5, Foster fails to disclose the fire alarm system according to claim 2, wherein the down signal is a voltage signal that changes a line voltage, and the up signal is a current signal that changes a line current.
In analogous art, Matheny discloses the fire alarm system according to claim 2, wherein the down signal is a voltage signal that changes a line voltage, and the up signal is a current signal that changes a line current (para 029, voltage regulators controlling the lighting levels, control switches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of control equipment for controlling the transmission of power and data over the loop disclosed by Foster to use fire station alert control and more specifically to a zoned alerting system distributed alert  resized  as taught by Matheny to provide distributed alarm system for fire stations and other emergency service provider verifies that loop transported information successfully for reliable alerting [Matheny, paragraph 010].
Regarding claim 6, Foster discloses the fire alarm system according to claim 1, wherein the booster has a unique address and communicates with the receiver (para 32, trigger line 14 connect module 3 to the amplifier 6 to monitor and trigger amplifier to increase versatility).
Regarding claim 7, Foster discloses the fire alarm system according to claim 1, wherein the booster includes an indicator light indicating a signal amplification direction (para 048, monitor trigger line to improve and obtain increase functionality, para 34, module transmit information down trigger line 14 to amplifier to indicating that a message is coming).
Regarding claim 8, Foster discloses the fire alarm system according to claim 1, wherein a plurality of the boosters are inserted and connected to the loop transmission line (Abstract, system comprising one or more amplifiers (6)).
Regarding claim 9, Foster discloses the fire alarm system according to claim 1, the receiver comprising: a switching circuit that switches and connects the end of the loop transmission line to the transmission unit (para 014, systems have many detectors or peripheral devices connected to one pair of wires going round a building in the form of a loop); and a disconnection monitoring unit, upon a disconnection failure of the loop transmission line is detected from the line voltage at the end of the loop transmission line, the end of the loop transmission line is switched and connected to the transmission unit by the switching circuit, and the disconnection failure is restored (para 25, FIG. 1, fire alarm system use addressable fire alarm (FA) loop 1, para 34, module transmit information down the trigger line 14 to amplifier to indicate message is coming and allowing amplifier to perform switching).
Regarding claim 10, Foster discloses a booster (FIG. 1 fire alarm incorporating a fire alarm and amplifiers), wherein the booster is inserted in the middle of a loop transmission line connected to a receiver in a loop, a down signal input from a start side transmission line being amplified and output to a terminal side transmission line (para 19, plurality of modules are provided and PA/VA functionality is required then a PA/VA  switching/monitoring/routing matrix unit, para 30,  switching on/off by microcomputer and program), and an up signal input from a terminal side transmission line being amplified (para 34,  module transmit page function down the trigger line 14 to the amplifier to indicate that a message is coming) and wherein the booster, upon a disconnection failure occurs in the start side transmission line, the input/output is switched to amplify the down signal input from the terminal side transmission line and output to the start side transmission line (para 19, control equipment for controlling transmission of power and data over the loop), and at the same time, the up signal input from the start side transmission line is amplified and output to the terminal side transmission line (para 048, monitor trigger line to improve and obtain increase functionality, para 34, module transmit information down trigger line 14 to amplifier to indicating that a message is coming).
Foster specifically fails to disclose output to the start side transmission line, the improvement.
In analogous art, Matheny discloses output to the start side transmission line, the improvement (para 042, module to receive information from either direction on loop and identification of location using a unique network address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of control equipment for controlling the transmission of power and data over the loop disclosed by Foster to use fire station alert control and more specifically to a zoned alerting system distributed alert  resized  as taught by Matheny to detecting the information at the other end of the loop, verifies that the loop transported the information successfully for reliable alerting [Matheny, paragraph 042].
Regarding claim 13, Foster discloses the booster according to claim 10, wherein the down signal is a voltage signal that changes the line voltage, and the up signal is a current signal that changes the line current.
In analogous art, Matheny discloses the booster according to claim 10, wherein the down signal is a voltage signal that changes the line voltage, and the up signal is a current signal that changes the line current (para 029, voltage regulators controlling the lighting levels, control switches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of control equipment for controlling the transmission of power and data over the loop disclosed by Foster to use fire station alert control and more specifically to a zoned alerting system distributed alert  resized  as taught by Matheny to provide distributed alarm system for fire stations and other emergency service provider verifies that loop transported information successfully for reliable alerting [Matheny, paragraph 010].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689